Title: From John Adams to James Warren, 25 June 1774
From: Adams, John
To: Warren, James


     
      Dr. Sir
      Ipswich June 25. 1774
     
     I am very sorry, I had not the Pleasure of seeing you, after your Return from Salem: as I wanted a great deal of Conversation with you, on several Subjects.
     The principal Topick, however was the Enterprise to Phyladelphia. I view, the Assembly that is to be there, as I do, the Court of Ariopagus, the Council of the Amphyctions, a Conclave, a Sanhedrim, A Divan, I know not what. I Suppose you sent me there, to school. I thank you for thinking me, an apt scholar or capable of learning. For my own Part I am at a Loss, totally at a Loss what to do when We get there: but I hope to be there taught.
     It is to be a School of Political Prophets I Suppose—a Nursery of American Statesmen. May it thrive, and prosper and flourish and from this Fountain may there issue Streams, which shall gladden all the Cities and Towns in North America, forever.
     I am for making of it annual, and for Sending an entire new set every Year, that all the principal Genius’s may go to the University in Rotation—that We may have Politicians in Plenty. Our great Complaint is the scarcity of Men fit to govern Such mighty Interests, as are clashing in the present Contest—a scarcity indeed! For who is Sufficient for these Things?
     Our Policy must be to improve every opportunity and Means for forming our People, and preparing Leaders for them in the grand March of Politicks. We must make our Children travel.
     You and I have too many Cares and Occupations, and therefore We must recommend it to Mrs Warren and her Friend Mrs Adams to teach our Sons the divine Science of the Politicks: And to be frank I suspect they understand it better than we do.
     There is one ugly Reflection—Brutus and Cassius were conquered and slain. Hampden died in the Field. Sydney on the Scaffold, Harrington in Goal, &c. This is cold Comfort. Politicks are an ordeal Path, among red hot Ploughshares. Who then would be a Politician for the Pleasure of running about barefoot among them? Yet Somebody must. And I think those, whose Characters, Circumstances, Educations, &c call them ought to follow.
     Yet I don’t think that one or a few Men are under any moral obligation to Sacrifice themselves and Families, all the Pleasures Profits and Prospects of Life, while others for whose Benefit this is to be done lie idle, enjoying all the Sweets of Society, acumulating Wealth in Abundance, and laying Foundations for oppulent and powerfull Families for many Generations. So I think the arduous Duties of the Times ought to be discharged in Rotation—and I never will engage more in Politicks but upon this System.
     I must entreat the Favour of your Sentiments and Mrs. Warrens what is proper, praticable expedient, wise, just, good necessary to be done at Phyladelphia. Pray let me have them in a Letter before I go.
     
      I am your Friend,
      John Adams
     
    